Order entered August 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01622-CV

 KAREN HOUSTON AND HOUSTON NORTH SHORE PENINSULA, LTD, Appellants

                                             V.

         JERRY KIRCHMAN & ASSOCIATES AND CARL STRUBE, Appellees

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 81,238

                                         ORDER
       We GRANT the July 24, 2015 motion of Teresa M. Robbins for leave to withdraw as

counsel for appellants. We DIRECT the Clerk of this Court to remove Ms. Robbins as counsel

for appellants.

       Appellant Karen Houston is now appearing pro se before this Court.

       Appellant Houston North Shore Peninsula, Ltd. cannot appear before this Court without

counsel. See TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d
455, 456 (Tex. 1996) (per curiam). Accordingly, we ORDER appellant Houston North Shore

Peninsula, Ltd. to notify this Court by SEPTEMBER 4, 2015, of the name, State Bar number,

address, and telephone number of new counsel. Failure to provide the information within the
specified time will result in the dismissal of appellant Houston North Shore Peninsula, Ltd. as a

party to this appeal.

       Appellant Karen Houston’s brief is due within SIXTY DAYS from the date of this order.

Should appellant Houston North Shore Peninsula, Ltd. retain counsel, its brief shall also be filed

within SIXTY DAYS of the date of this order.



                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE